                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                              ASHEVILLE DIVISION
                                 1:17-cv-163-FDW

TITUS BATTS,                              )
                                          )
            Plaintiff,                    )
                                          )
vs.                                       )                           ORDER
                                          )
BETTY BROWN,                              )
                                          )
            Defendant.                    )
__________________________________________)

       THIS MATTER comes before the Court on a Motion for Summary Judgment by

Defendant Betty Brown. (Doc. No. 30). For the following reasons, the Court grants the motion

in part and denies the motion in part, and the Court will require further briefing from the parties.

       I.      BACKGROUND

       A.      Procedural Background

       Pro se Plaintiff Titus Bates, a North Carolina state inmate currently incarcerated at New

Hanover Correctional Center, filed this action on June 22, 2017, pursuant to 42 U.S.C. § 1983,

alleging a violation of his rights under the Religious Land Use and Institutionalized Persons Act

(“RLUIPA”), codified as 42 U.S.C. § 2000cc et seq.

       Defendant filed the pending summary judgment motion on November 2, 2018. (Doc. No.

30). On November 5, 2018, this Court entered an order in accordance with Roseboro v.

Garrison, 528 F.2d 309 (4th Cir. 1975), advising Plaintiff of the requirements for filing a

response to the summary judgment motion and of the manner in which evidence could be

submitted to the Court. (Doc. No. 33). Plaintiff responded to the summary judgment motion on


                                                  1
November 13, 2018, Defendant filed a Reply on November 20, 2018, and Plaintiff filed a

Surreply on December 11, 2018. (Doc. Nos. 34, 35, 36). This matter is therefore ripe for

disposition.

       B.      Factual Background

       1.      Plaintiff’s Allegations

       Plaintiff alleges in his Complaint that, while he was confined at Foothills, Defendant

Betty Brown, as the North Carolina Department of Public Safety (“NCDPS”) Director of

Chaplaincy Services I, violated his religious rights under RLUIPA by refusing to allow him to be

excluded from prison work duties on Fridays in observance of his membership in the Moorish

Science Temple of America (“MSTA”). Plaintiff requests declaratory and injunctive relief and

compensatory and punitive damages. (Id.)

       2.      Defendant’s Summary Judgment Materials

       Defendant’s summary judgment materials include the pleadings and all attachments and

the affidavit of Defendant Brown, with attached Exhibits A and B, the affidavit of Chaplain

Swindell Edwards, with attached Exhibits A through E, and the affidavit of Chaplain Gary

Lambert, with attached Exhibit A. (Doc. Nos. 32-1, 32-2, 35-1). These documents show the

following events and circumstances:

        As the Director of Chaplaincy Services, Defendant Brown’s duties and responsibilities

include formulating and providing professional supervision of chaplaincy services. Defendant

Brown does not directly supervise chaplain or offenders in NCDPS prisons. (Doc. No. 32-1 at ¶

3: Brown Aff.). She provides guidance and assistance for the religious activities to all the

facilities within North Carolina prisons. (Id.). The Chaplaincy Services Central office staff

provide technical support for the facilities’ clinical chaplains or other designated staff. (Id.).

                                                   2
        NCDPS provides written guidance to NCDPS administrators, chaplains, and other

appropriate staff concerning religious practices and religious paraphernalia. (Id. at ¶ 5).

NCDPS’s Religious Practices Resource Guide and Reference Manual (“Manual”) includes a list

of faith practices officially recognized by NCDPS. This Manual also includes a brief description

of the basic beliefs, authorized practices, worship procedures, and authorized religious items

associated with each faith group. NCDPS recognizes the MSTA faith as an approved religion.

(Id. at p. 9). The Manual provides that Friday is a Holy Day for adherents of the MSTA faith.

(Id. at p. 10). The Manual further provides that “Moorish inmates may request to be released

from assigned work and/or program assignments in order to observe” Friday as a Holy Day.1 (Id.

at p. 7).

        With regard to religious services generally, NCDPS policy regarding religious services

provides that “regular population inmates are allowed to attend any corporate worship service

held at the facility” and “any offender may privately pray, meditate, and study scriptures or

religious literature in his or her cell, so long as the offender does not interfere with other

offenders, the offender’s assigned program or work assignments, security or operational

management.” (Id. at pp. 16-17). The policy further provides that, for a facility to provide a

religious corporate (group) worship service for a recognized faith group, a facility chaplain,

approved community volunteer, or inmate faith helper must be available and at least six inmates

must intend to regularly attend the service. (Id. at p. 17). The policy further provides that

prisoners are “free to privately pray, meditate, and study scriptures or religious literature” in their



1
   The text of the Manual is confusing, as it expressly recognizes Friday as a Holy Day, but then
also recognizes January 8 and January 15 as Holy Days and states that “Moorish inmates may
request to be released from assigned work and/or program assignments in order to observe these
two holidays.” (Id. at 10).
                                                 3
cells. (Id.). Finally, inmates of the MSTA faith can submit an Inmate Request Form requesting

to be released from assigned work and/or program assignments in order to observe Friday as a

Holy Day. (Doc. No. 35-1 at ¶ 6).

       Plaintiff identified MSTA as his religious preference since on or about February 10,

2009. (Doc. No. 32-2 at ¶ 7: Edwards Aff., Ex. B). Plaintiff was transferred from Tyrell Work

Farm to Foothills on November 29, 2016, and then transferred from Foothills to New Hanover

Correctional Center on November 7, 2017. On June 17, 2017, while Plaintiff was still at

Foothills, Defendant Brown’s office in Raleigh, North Carolina received a letter from Plaintiff

that was forwarded to Swindell Edwards, Regional Chaplain for the Western Region, to provide

a response to Plaintiff. (Doc. No. 32-2 at ¶ 8 & Ex. C; Doc. No. 32-1 at ¶ 8). Chaplain Edwards’

August 16, 2017, letter shows that Plaintiff did not communicate his request for a MSTA

corporate worship service to the chaplain at Foothills and that there were not enough inmates

confined at Foothills at that time to meet the minimum number of inmates to satisfy the policy to

permit a corporate worship service. (Id.).

       II.     STANDARD OF REVIEW

       Summary judgment shall be granted “if the movant shows that there is no genuine dispute

as to any material fact and the movant is entitled to judgment as a matter of law.” FED. R. CIV. P.

56(a). A factual dispute is genuine “if the evidence is such that a reasonable jury could return a

verdict for the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

A fact is material only if it might affect the outcome of the suit under governing law. Id.

       The movant has the “initial responsibility of informing the district court of the basis for

its motion, and identifying those portions of the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any, which it believes

                                                  4
demonstrate the absence of a genuine issue of material fact.” Celotex Corp. v. Catrett, 477 U.S.

317, 323 (1986) (internal citations omitted).

        Once this initial burden is met, the burden shifts to the nonmoving party. The nonmoving

party “must set forth specific facts showing that there is a genuine issue for trial.” Id. at 322 n.3.

The nonmoving party may not rely upon mere allegations or denials of allegations in his

pleadings to defeat a motion for summary judgment. Id. at 324. The nonmoving party must

present sufficient evidence from which “a reasonable jury could return a verdict for the

nonmoving party.” Anderson, 477 U.S. at 248; accord Sylvia Dev. Corp. v. Calvert County,

Md., 48 F.3d 810, 818 (4th Cir. 1995).

        When ruling on a summary judgment motion, a court must view the evidence and any

inferences from the evidence in the light most favorable to the nonmoving party. Anderson, 477

U.S. at 255. “‘Where the record taken as a whole could not lead a rational trier of fact to find for

the nonmoving party, there is no genuine issue for trial.’” Ricci v. DeStefano, 129 S. Ct. 2658,

2677 (2009) (quoting Matsushita v. Zenith Radio Corp., 475 U.S. 574, 587 (1986)).

        III.    DISCUSSION

        As noted, Plaintiff alleges a claim pursuant to RLUIPA, which provides, in part: “No

government shall impose a substantial burden on the religious exercise of a person residing in or

confined to an institution . . . even if the burden results from a rule of general applicability,

unless the government demonstrates that imposition of the burden on that person—(1) is in

furtherance of a compelling governmental interest; and (2) is the least restrictive means of

furthering that compelling governmental interest.” 42 U.S.C. § 2000cc-1(a). “RLUIPA thus

protects institutionalized persons who are unable freely to attend to their religious needs and are

therefore dependent on the government’s permission and accommodation for exercise of their

                                                   5
religion.” Cutter v. Wilkinson, 544 U.S. 709, 721 (2005).

        Under RLUIPA, the plaintiff bears the initial burden of showing that the challenged

policy substantially burdens his exercise of his religion. See 42 U.S.C. § 2000cc-2(b); Holt v.

Hobbs, 135 S. Ct. 853, 862 (2015). The statute defines “religious exercise” as “any exercise of

religion, whether or not compelled by, or central to, a system of religious belief.” 42 U.S.C. §

2000cc-5(7)(A); Smith v. Ozmint, 578 F.3d 246, 251 (4th Cir. 2009). A “‘substantial burden’ is

one that puts substantial pressure on an adherent to modify his behavior and to violate his beliefs,

[] or one that forces a person to choose between following the precepts of her religion and

forfeiting governmental benefits, on the one hand, and abandoning one of the precepts of her

religion on the other hand.” Lovelace v. Lee, 472 F.3d 174, 187 (4th Cir. 2006) (quotations,

citation, and alterations omitted).

        A substantial burden must be more than an inconvenience to an inmate’s religious

practice. Smith v. Allen, 502 F.3d 1255, 1278 (11th Cir. 2007), abrogated on other grounds,

Sossamon v. Texas, 563 U.S. 277 (2011). Prison policy that places restrictions on religious

exercise more difficult, but which does not pressure the adherent to violate his religious beliefs

or abandon one of the precepts of his religion, is not a substantial burden. See Living Water

Church of God v. Charter Twp. of Meridian, 258 F. App’x 729, 739 (6th Cir. 2007); Dellinger v.

Clarke, 172 F. Supp. 3d 898, 902-03 (W.D. Va. 2016) (“[n]o substantial burden occurs if the

government action merely makes the religious exercise more expensive or difficult, but fails to

pressure the adherent to violate his or her religious beliefs or abandon one of the precepts of his

religion.”).

        Once the inmate makes a prima facie showing, the burden shifts to the government to

prove that “the burden in question is the least restrictive means of furthering a compelling

                                                 6
governmental interest.” Ozmint, 578 F.3d at 250. “‘RLUIPA adopts a . . . strict scrutiny’

standard.” Couch v. Jabe, 679 F.3d 197, 203 (4th Cir. 2012) (quoting and citing Lovelace, 472

F.3d at 198 n.8). Under RLUIPA, the court must give “due deference to the experience and

expertise of prison and jail administrators in establishing necessary regulations and procedures to

maintain good order, security and discipline, consistent with consideration of costs and limited

resources.” Cutter, 544 U.S. at 723 (quotation omitted). “However, ‘a court should not rubber

stamp or mechanically accept the judgments of prison administrators.’ . . . Rather, due deference

will be afforded to those explanations that sufficiently ‘take[] into account any institutional need

to maintain good order, security, and discipline.’” Couch, 679 F.3d at 201 (quoting Lovelace,

472 F.3d at 190).

       First, to the extent that Plaintiff purports to seek compensatory and punitive damages

from Defendant, RLUIPA only authorizes injunctive relief against a state official, whether sued

in his/her individual or official capacity. Wall v. Wade, 741 F.3d 492, 496 n.5 (4th Cir. 2014).

Moreover, Section 1983 claims against NCDPS officials and employees in their official

capacities are barred by the Eleventh Amendment. Lytle v. Griffith, 240 F.3d 404 (4th Cir.

2001). Therefore, Plaintiff’s only potential remedies under RLUIPA are equitable.

       Defendant contends that because Plaintiff is no longer confined at Foothills his claim for

injunctive relief is moot. However, there is evidence in the record regarding how Plaintiff’s

transfer has affected his ability to participate in MSTA worship. Moreover, there is no evidence

before the Court as to the likelihood of Plaintiff being transferred back to Foothills. See Young

v. Lane, 922 F.2d 370, 373-74 (7th Cir. 1991) (noting that the likelihood of being transferred

back to an institution is a factual determination for the district court). Therefore, as to any

injunctive relief Plaintiff may be seeking, the Court finds that this part of his claim may not be

                                                  7
moot. The Court does not presently, however, have enough facts before it to make this

determination.

       Defendant also contends in the summary judgment motion that Plaintiff has failed to

identify what work assignment and/or educational class he was assigned to at the time, nor does

he indicate that he actually had to be in a location on Fridays that precluded him from observing

his MSTA faith. Defendant further contends that Plaintiff has failed to identify how he was

pressured to violate his religious beliefs or abandon one of the precepts of his religion, beyond

alleging that Friday is a “day of rest” for MSTA adherents, with no indications of what specific

restrictions a “day or rest” implicates for MSTA adherents.

       Defendant has presented an affidavit by Chaplain Lambert, a Chaplain at Foothills,

stating that he reviewed Foothills’ Chaplaincy Services records searching for any documents

and/or correspondence related to the allegations in Plaintiff’s Complaint. (Doc. No. 35-1 at ¶ 7).

Lambert asserts in his affidavit that Plaintiff never asked Chaplain Lambert directly or submitted

a request to chaplain staff at Foothills related to his concerns about having to work on Fridays

because of his MSTA faith. (Id. at ¶ 8). Thus, Defendant contends that Plaintiff does not allege

and cannot show that he was counseled or issued an infraction or any other disciplinary action

for attending a religious service on Friday while confined at Foothills, nor that he was counseled

and/or disciplined for not reporting to a work post while confined at Foothills. Defendant further

notes that job assignments are voluntary. Defendant contends that summary judgment should,

therefore, be granted in Defendant’s favor on this basis.

       This Court notes, however, that Plaintiff’s grievance in this action, dated May 24, 2017,

states that he had been working in the “laundry” since December 1, 2016, that the “laundry is

going to start working on Friday,” and he further asks in the grievance to “be off on Friday.”

                                                 8
(Doc. No. 32-2 at 19). Therefore, it appears that Plaintiff was asking to be “off” on Fridays from

his work in the “laundry.” The Step One response to Plaintiff’s grievance, dated May 25, 2017,

states that “[t]he request to not work on Friday would be against NCDPS policy.” (Id. at 20).

The Step Two Response states, “Your grievance has been forwarded to my office for the step

two response. To ensure policy compliance, I contacted Chaplain Swindell in Chaplaincy

Services. According to the Religious Practices manual, it states private practitioners are required

to pray daily. Under Corporate guidelines, one hour service on Friday, under the leadership of

an approved outside volunteer or an inmate approved to service in the position of Action Grand

Shiek, may be scheduled. However, the policy does not support taking a day off. No further

action recommended.” (Id. at 21). Therefore, while it appears that Foothills was willing to allow

Plaintiff to attend an hour-long service on Fridays, it did not allow him to take work off on

Fridays.

       The prison’s response to Plaintiff’s grievance, stating that the prison’s policy did “not

support” Plaintiff being off work on a Friday, contradicts the NCDPS’s own Religious Practices

Resource Guide and Reference Manual, cited by Defendant in its supporting brief, and stating

that Friday is a Holy Day for adherents of the MSTA faith. The Manual further provides that

“Moorish inmates may request to be released from assigned work and/or program assignments in

order to observe” Holy Days. (Doc. No. 32-1 at p. 7 of 18, Ex. A). According to Chaplain

Lambert’s own affidavit, the Manual states that inmates “confined at Foothills of the MSTA faith

can submit an Inmate Request Form requesting to be released from assigned work and/or

program assignments in order to observe Friday as a Holy Day.” (Doc. No. 35-1 at ¶ 6).

Although Plaintiff apparently did not submit a direct request to the chaplain through an Inmate

Request Form, he did submit a grievance, requesting not to work on Fridays, and the request was

                                                 9
denied.

          This Court hereby grants summary judgment to Defendant as to Plaintiff claim against

Defendant for compensatory and punitive damages under RLUIPA. However, at this time, the

Court will deny the summary judgment motion as to Plaintiff’s claim for prospective injunctive

relief in this matter. The Court will require further briefing from the parties on the apparent

contradiction between the policy as described in the Religious Practices Resource Guide and

Reference Manual, and the prison’s response to Plaintiff’s grievance. The Court further requires

the parties to brief the issue of whether Plaintiff’s claim for prospective injunctive relief is now

moot, given his current circumstances at New Hanover Correctional Center.2 The Court notes

that there is some caselaw in other jurisdictions supporting Plaintiff’s contention that denying

time off from work on a Friday to a prisoner whose religious Holy Day falls on a Friday violates

RLUIPA. See Troutman v. Miami Corr. Facility, No. 3:17cv409, 2017 WL 3676654, at *6

(N.D. Ind. Aug. 25, 2017); Henderson v. Ayers, 476 F. Supp. 2d 1168, 1173 (C.D. Calif. 2007).

          The Court further encourages the parties to attempt to come to an amicable resolution in

this matter that would preclude further litigation, particularly given that Plaintiff’s only potential

relief is equitable. That is, Plaintiff is not entitled to recover any money damages in this matter

for any potential violation of RLUIPA. If the parties can resolve this matter as to Plaintiff’s

current situation, as to whether he is currently being allowed to adhere to his religious beliefs

where he is now incarcerated, it would behoove the parties as well as this Court for this matter to



2 As Defendant notes in its summary judgment motion, Plaintiff has apparently requested an
approved MSTA Faith Helper at New Hanover Correctional Center, where he is currently
incarcerated. (Doc. No. 32-2 at ¶ 9 & Ex. D; Doc. No. 32-1 at ¶ 9). If Plaintiff’s current needs
are now being met with regard to his religious adherence, then this matter may now be moot and
subject to a voluntary dismissal by Plaintiff.

                                                  10
be concluded without further participation by this Court.

           IV.      CONCLUSION

           For the reasons stated herein, the summary judgment motion is granted in part and denied

in part.

           IT IS, THEREFORE, ORDERED that:

           1. Defendant’s Motion for Summary Judgment, (Doc. No. 30), is GRANTED in part

                 and DENIED in part. Specifically, Defendant’s summary judgment motion as to

                 Plaintiff’s claim for compensatory and punitive damages is GRANTED.

                 Defendant’s summary judgment motion as to prospective injunctive relief is

                 DENIED.

           2. The Court will require further briefing from the parties on the apparent contradiction

                 between the policy as described in the Religious Practices Resource Guide and

                 Reference Manual, and the prison’s response to Plaintiff’s grievance filed in this

                 action. The Court also requires the parties to further brief the issue of whether

                 Plaintiff’s claim for injunctive relief is moot. Defendant therefore shall file a

                 memorandum within 20 days, addressing these issues, after which Plaintiff shall have

                 20 more days in which to file his own memorandum.


                                                    Signed: January 10, 2019




                                                       11
